COURT OF APPEALS FOR THE
                               FIRST DISTRICT OF TEXAS AT HOUSTON


                               ORDER TO SUPPLEMENT RECORD
Appellate case name:           Korey Adeleye v. The State of Texas
Appellate case numbers:        01-10-00882-CR
Trial court case numbers:      1212112
Trial court:                   337th District Court of Harris County

The District Court Clerk is ORDERED to file a supplemental clerk’s record with the Clerk of
this Court that contains the following document:

   •   The “Judgment Adjudicating Guilt,” dated September 23, 2010 (image number
       46650583).

See TEX. R. APP. P. 34.5(c).

The supplemental clerk’s record is to be filed with the Clerk of this Court by July 6, 2012.

It is so ordered.

       It is so ORDERED.


Justice’s signature: /s/ Laura C. Higley
                      Acting individually

Date: June 25, 2012